Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered April 11, *3942005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree and endangering the welfare of a child, and sentencing him to an aggregate term of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The police account of the drug transaction was not implausible.
Defendant’s challenge to the prosecutor’s summation is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The challenged remark was fair comment on the evidence, and was a permissible response to the defense summation (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Saxe, J.P., Catterson, McGuire, Acosta and DeGrasse, JJ.